UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


STEPHEN E. GIBSON,                     
                Plaintiff-Appellant,
                 v.
                                                   No. 02-1566
JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,
               Defendant-Appellee.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                          (CA-01-101-1)

                      Submitted: October 18, 2002

                      Decided: November 18, 2002

     Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Deborah K. Garton, HENSLEY, MUTH, GARTON & HAYES,
Bluefield, West Virginia, for Appellant. James A. Winn, Regional
Chief Counsel, Region III, Patricia M. Smith, Deputy Chief Counsel,
Shawn C. Carver, Assistant Regional Counsel, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; John L. Brownlee, United States Attorney, Sara B.
Winn, Assistant United States Attorney, UNITED STATES ATTOR-
NEY’S OFFICE, Roanoke, Virginia, for Appellee.
2                        GIBSON v. BARNHART
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Stephen E. Gibson appeals the district court’s order affirming the
Commissioner’s denial of social security disability and supplemental
security income benefits. We have reviewed the record and the dis-
trict court’s opinion and find no reversible error.

   We must uphold the district court’s disability determination if it is
supported by substantial evidence. 42 U.S.C. § 405(g) (2000); Hays
v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Contrary to Gib-
son’s argument, the ALJ properly credited the opinions of non-
examining physicians over that of his treating physician in this case,
as the latter’s opinion is unsupported by the clinical evidence and is
inconsistent with other substantial evidence. 20 C.F.R.
§§ 404.1567(d)(2), 416.967(d)(2) (2000); Craig v. Chater, 76 F.3d
585, 590 (4th Cir. 1996). Moreover, while we agree with the district
court that Gibson’s new evidence would not have affected the ALJ’s
decision, inasmuch as it lacked objective support, we note that
because the evidence did not relate to the period preceding the ALJ’s
decision, Gibson is not entitled to have the evidence considered. See
Wilkins v. Secretary of Dep’t of Health & Human Servs., 953 F.2d 93,
96 (4th Cir. 1991). Accordingly, we affirm on the reasoning of the
district court. See Gibson v. Barnhart, No. CA-01-101-1 (W.D. Va.
Apr. 25, 2002). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED